On Application for Rehearing.
PER CURIAM.
Our attention being now called to a document filed in the record wherein the holders of 1,801 shares of stock in the People’s Bank have transferred to plaintiffs their interest in the fund in the hands of defendant liquidators.
It is ordered that our former decree herein be set aside; and it is further ordered, adjudged, and decreed that there be judgment in favor of plaintiffs and against defendants maintaining the injunction issued herein as to the sum found to be due to the stockholders who signed the act of transfer to plaintiffs above referred to and no further; and that, as thus amended, the judgment appealed from is affirmed. Rehearing refused. The right is reserved to all parties to apply for a rehearing within the legal delay from date.